
	
		II
		111th CONGRESS
		2d Session
		S. 3089
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require a study and report by the Office of Advocacy
		  of the Small Business Administration regarding the effects of proposed changes
		  in patent law.
	
	
		1.Study and report of patent
			 law changes
			(a)DefinitionsIn this section—
				(1)the term
			 Chief Counsel means the Chief Counsel for Advocacy of the Small
			 Business Administration; and
				(2)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
				(b)Study
				(1)In
			 generalThe Chief Counsel, in consultation with the Director of
			 the United States Patent and Trademark Office, shall conduct a study of the
			 effects of changing from a first-to-invent to a first-to-file invention
			 priority system under patent law under title 35 of the United States
			 Code.
				(2)Areas of
			 studyThe study conducted under paragraph (1) shall include
			 examination of the effects of changing from a first-to-invent to a
			 first-to-file invention priority system, including examining—
					(A)how the change
			 would affect the ability of small business concerns to obtain patents;
					(B)whether the
			 change would create or exacerbate any disadvantage for applicants for patents
			 that are small business concerns relative to applicants for patents that are
			 not small business concerns; and
					(C)the costs and
			 benefits to small business concerns of the change.
					(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Chief Counsel
			 shall submit to the Committee on Small Business and Entrepreneurship and the
			 Committee on the Judiciary of the Senate and the Committee on Small Business
			 and the Committee on the Judiciary of the House of Representatives a report
			 regarding the results of the study under subsection (b).
			
